12/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0294


                                      DA 20-0294
                                   _________________

THE COMMISSIONER OF POLITICAL
PRACTICES FOR THE STATE OF MONTANA,
through JEFFREY MANGAN, acting in his
official capacity as the Commissioner of
Political Practices,

             Petitioner and Appellant,                             ORDER

      v.

MONTANA REPUBLICAN PARTY,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 16 2020